           Case 5:20-cv-00636-F Document 20 Filed 09/24/20 Page 1 of 5




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 DEVON ENERGY PRODUCTION                   )
 COMPANY, L.P., an Oklahoma                )
 limited partnership,                      )
                                           )
              Plaintiff,                   )
                                           )
 -vs-                                      )      Case No. CIV-20-636-F
                                           )
 LINE FINDERS, LLC, d/b/a LINE             )
 FINDERS, formerly LINE FINDERS,           )
 INC., a Wyoming limited liability         )
 company,                                  )
                                           )
              Defendant.                   )

                                      ORDER

        Before the court is defendant, Line Finders, LLC’s Motion to Dismiss for
Lack of Personal Jurisdiction, filed August 24, 2020. Doc. no. 15. The motion is
fully briefed. See, doc. nos. 17 and 19. Upon due consideration of the parties’
submissions, the court makes its determination.
                                          I.
        Plaintiff, Devon Energy Production Company, L.P., brings this diversity
action against defendant, Line Finders, LLC, seeking declaratory and monetary
relief. Specifically, plaintiff seeks a judicial declaration that under sections 5.A(1)
and 5.B(1)(a) of the parties’ Master Service and Supply Agreement Onshore and
Maritime (the “MSSA”), defendant must defend, indemnify and hold plaintiff
harmless from and against claims asserted in a demand letter by one of defendant’s
employees. According to plaintiff, defendant’s employee was allegedly injured
while performing services under the MSSA. Additionally, plaintiff seeks damages
          Case 5:20-cv-00636-F Document 20 Filed 09/24/20 Page 2 of 5




from defendant for breach of the MSSA because of defendant’s failure to perform
its contractual obligations.
       In its amended complaint, plaintiff alleges that “Section 5.D(9) of the MSSA
expressly states that the ‘[Defendant] agrees that exclusive venue for the resolution
of any dispute with [Plaintiff] hereunder is the federal and state courts located in
Oklahoma County, Oklahoma. [Defendant] waives any right to bring an action
hereunder in another state, parish, county, or country.’” Doc. no. 7, ¶ 14. Plaintiff
also alleges that “Defendant is subject to personal jurisdiction of the United States
District Court for the Western District of Oklahoma pursuant to its consent to this
Court’s jurisdiction in the exclusive forum-selection clause of the MSSA.” Id. at
¶ 5.
       Defendant, in its motion, seeks to dismiss plaintiff’s action for lack of personal
jurisdiction under Rule 12(b)(2), Fed. R. Civ. P. Defendant asserts that under section
5.D(9), the parties agreed that defendant may only sue plaintiff in Oklahoma, where
the company resides. The contract, defendant contends, is silent about where
plaintiff may sue defendant. Moreover, defendant asserts that section 5.D(9) “makes
no reference to jurisdiction, much less feature defendant’s consent to be sued in this
Court.” Doc. no. 15, at 2. Because it did not consent in section 5.D(9) to this court’s
exercise of personal jurisdiction over it and there is no other basis for the court to
exercise general or specific personal jurisdiction over it, defendant maintains that
plaintiff’s case must be dismissed under Rule 12(b)(2).
                                           II.
       Personal jurisdiction can be waived. Insurance Corp. of Ireland, Ltd. v.
Compagnie des Bauxites de Guinee, 456 U.S. 694, 703 (1982). “[P]arties to a
contract may agree in advance to submit to the jurisdiction of a given court[.]”
National Equipment Rental, Ltd. v. Szukhent, 375 U.S. 311, 316 (1964) (citations
omitted). “When parties consent to personal jurisdiction in a certain forum, there is

                                           2
          Case 5:20-cv-00636-F Document 20 Filed 09/24/20 Page 3 of 5




no need to analyze the forum state’s long arm statute or the party’s contacts with the
forum state.” Allegiant Marketing Group, Inc. v. Direct Innovations, LLC, Case No.
CIV-15-40-D, 2015 WL 5038041, at *4 (W.D. Okla. Aug. 26, 2015); see also,
Electronic Realty Associates, L.P. v. Vaughan Real Estate, Inc., 897 F. Supp. 521,
523 (D. Kan. 1995). The enforcement of a forum selection clause, freely negotiated
and not unreasonable and unjust, does not offend due process. See, Burger King
Corp. v. Rudzewicz, 471 U.S. 462, 472 n. 14 (1985).
      Upon review of section 5.D(9), the court concludes that defendant consented
to litigate the alleged dispute between the parties in this forum. Section 5.D(9) states
that “[defendant] agrees that exclusive venue for the resolution of any dispute with
[plaintiff] hereunder is the federal and state courts located in Oklahoma County,
Oklahoma.” (emphasis added). Although it goes on to state that defendant, rather
than plaintiff, waives any right to bring an action in another forum, the court
concludes quite readily that the waiver provision is not a limitation on the first
sentence. It is clear from the first sentence that defendant agreed to litigate any
dispute under the MSSA–which would include this dispute–in this forum. Contrary
to defendant’s argument, the language at issue does more than limit where defendant
may sue plaintiff.
      The court agrees with plaintiff that the clause is a mandatory forum selection
clause. Excell, Inc. v. Sterling Boiler & Mechanical, Inc., 106 F.3d 318, 321 (10th
Cir. 1997) (“Mandatory forum selection clauses contain clear language showing that
jurisdiction is appropriate only in the designated forum. For example, a clause
stating venue for any dispute arising under or in relation to this contract shall lie
only in the Seller’s state and county, has been deemed mandatory.”) (internal
quotations and citation omitted) (emphasis added); Elna Sefcovic, LLC v. TEP
Rocky Mountain, LLC, 953 F.3d 660, 673 (10th Cir. 2020) (“‘[W]here venue is
specified [in a forum selection clause] with mandatory or obligatory language, the

                                           3
           Case 5:20-cv-00636-F Document 20 Filed 09/24/20 Page 4 of 5




clause will be enforced; where only jurisdiction is specified [in a forum selection
clause], the clause will generally not be enforced unless there is some further
language indicating the parties’ intent to make venue exclusive.’”) (alterations in
original and emphasis added) (quoting K & V Scientific Co., Inc. v. Bayerische
Motoren Werke Aktiengesellschaft (“BMW”), 314 F.3d 494, 499 (10th Cir. 2002));
see also, Cardoni v. Prosperity Bank, Case No. 14-CV-0319-CVE-PJC, 2014 WL
3369334, at *6 (N.D. Okla. July 9, 2014) (“The agreement mandates that the
‘exclusive’ venue for any dispute arising out of the agreement is Texas, and this
shows clear intent by the parties to litigate only in Texas.”).
       The court rejects defendant’s argument that it did not consent to this court’s
jurisdiction because section 5.D(9) does not refer, in terms, to jurisdiction. The court
concludes that by agreeing that the federal and state courts located in Oklahoma
County, Oklahoma were the “exclusive venue” for any dispute with plaintiff under
the MSSA, it implicitly consented to the court’s exercise of personal jurisdiction in
those designated forums. See, Asset Group, Inc. v. Corrugated Erectors, Inc., Case
No. CIV-14-0435-F, 2014 WL 12817842, at *2 n. 1 (W.D. Okla. July 21, 2014)
(Defendant “consented to jurisdiction in Oklahoma County, Oklahoma, in its
contract with plaintiff when it agreed to the forum-selection clause.”). Section
5.D(9) clearly mandates the forums–federal and state courts located in Oklahoma,
County, Oklahoma–where any dispute under the MSSA is to be resolved. This court
is in Oklahoma County, Oklahoma.1



1
  In its motion, defendant argues that section 5.D(9) is not a mandatory forum selection clause
because the word “shall” is absent from its language. Although the use of the term “shall”
evidences that a forum selection clause is mandatory, see, American Soda, LLP v. U.S. Filter
Wastewater Group, Inc., 428 F.3d 921, 927 n. 4 (10th Cir. 2005), the use of the word “exclusive”
evidences that section 5.D(9) is mandatory. See, K&V Scientific, 314 F.3d at 500 (calling the
forum selection clause permissive because it referred only to jurisdiction and did not include terms
such as “exclusive,” “sole,” or “only”).

                                                 4
             Case 5:20-cv-00636-F Document 20 Filed 09/24/20 Page 5 of 5




        The court also rejects defendant’s argument that section 5.D(9) is permissive
because it is one-sided, omitting an exclusive forum where plaintiff must bring suit
against defendant. While section 5.D(9) does not provide that “both parties” agree
that the exclusive venue is the federal and state courts in Oklahoma County,
Oklahoma, it does provide that defendant “agrees.” Plaintiff is seeking to enforce
section 5.D(9) against defendant to avoid dismissal under Rule 12(b)(2). And
defendant states in its reply “[w]here courts are confronted with one-sided forum or
venue selection clauses, they apply them only to the party who agreed to them.”
Doc. no. 19, ECF p. 3. In the case at bar, defendant agreed to a mandatory forum
selection clause.
        Forum selection clauses are prima facie valid and should be enforced unless
shown to be unreasonable under the circumstances. M/S Bremen v. Zapata Offshore
Co., 407 U.S. 1, 10 (1972). Defendant has not carried the heavy burden of showing
that section 5.D(9) is unreasonable and unjust under the circumstances. See, Riley
v. Kingsley Underwriting Agencies, Ltd., 969 F.2d 953, 957 (10th Cir. 1992). The
court therefore concludes that section 5.D(9) is enforceable against defendant and
precludes dismissal under Rule 12(b)(2).
                                         III.
        Accordingly, defendant, Line Finders, LLC’s Motion to Dismiss for Lack of
Personal Jurisdiction (doc. no. 15), filed August 24, 2020, is DENIED.
        IT IS SO ORDERED this 24th day of September, 2020.




20-0636p004.docx




                                           5
